Case 6:20-cv-00176-JCB Document 90-1 Filed 05/21/21 Page 1 of 1 PageID #: 10333



                            THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION


 R.J. REYNOLDS TOBACCO COMPANY, et al.,

         Plaintiffs,

 v.                                                     CIVIL ACTION NO. 6:20-cv-00176

 UNITED STATES FOOD AND DRUG
 ADMINISTRATION, et al.,

          Defendants,



                                        [PROPOSED] ORDER

         Pending before the Court is Plaintiffs’ Third Motion to Extend Postponement of Rule’s

 Effective Date. That Motion is hereby GRANTED. Pursuant to 5 U.S.C. § 705, the effective date of

 the challenged rule, Tobacco Products; Required Warnings for Cigarette Packages and Advertisements, 85 Fed.

 Reg. 15,638 (Mar. 18, 2020) (to be codified at 21 C.F.R. pt. 1141), is postponed for an additional 90

 days, until July 13, 2022. 1



 It is SO ORDERED.




         1
          Any obligation to comply with the Tobacco Control Act’s warnings requirements, 15 U.S.C.
 § 1333(a)(1) and (b)(1), and the additional requirements in 21 U.S.C. § 387c(a)(2) and § 387t(a), is also
 postponed for an additional 90 days.
